Title: Second Conversation of August 8–12 with George Beckwith, [8–12 August 1790]
From: Hamilton, Alexander,Beckwith, George
To: 


[New York, August 8–12, 1790]

[Beckwith] “Having heard that Governor St. Clair had asserted since his arrival in this place, that the Indians in the Western Territory are induced to continue their hostilities by traders under the protection of Detroit purchasing their prisoners for a sum of money, who compel such prisoners into indentures of a limited servitude for the purposes of repayment and on disadvantageous terms, I judged it of importance to come to an explanation with gentlemen in authority here on such suggestions as these, although the Officers of the King’s government, under Your Lordship’s orders, are not directly implicated in this business. I therefore explained the matter to 7. adding, that I was the more particularly desirous of doing so, as, what I then communicated, did not arise from common report merely, but had been mentioned to me, in the presence of several persons that very morning by an officer attached to the person of the President, who said, that his information proceeded from Governor St. Clair himself. I acquainted 7. that it consisted with my knowledge, that prisoners had indeed been purchased by persons in Detroit from the Indians, but that this had been done upon principles honorable to the parties, and to the general feeling of humanity; that a young man, so purchased, an inhabitant of Kentucky, had actually arrived here lately on his way home, but I had not seen him, and that a procedure of the nature suggested, was as contrary to Your Lordship’s dispositions, as to the general spirit of Your Lordship’s instructions to the Officers in the Upper country. 7 assured me, that he had not heard of the circumstance himself, that Governor St. Clair had communicated many things respecting the excesses committed by the Savages, to which the Government here had previously been strangers; although no considerable stroke had been struck, yet the aggregate amounted to some importance, that nothing had appeared from the conversations with the Indians, which marked any thing unfriendly in our Government; they indeed had said when proposals were made to them, that they must consult their father at Detroit, but nothing further. 7. added, that circumstances rendered it probable, measures would shortly be taken for an expedition into the Indian Country in that quarter, and he mentioned it to prevent any alarm at our posts, although he relied on my not speaking of it here; but he did not say against which of the nations beyond the Ohio this expedition was intended to be directed.”
